Citation Nr: 0938275	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected herniated discs, L4-L5 and L5-
S1.  

2.  Entitlement to a compensable rating for service-connected 
recurrent bilateral shoulder strain (claimed as tendonitis) 
prior to November 8, 2008.

3.  Entitlement to an initial increased evaluation, in excess 
of 10 percent each, for service-connected recurrent bilateral 
shoulder strain (claimed as tendonitis) since November 8, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO awarded service 
connection for herniated discs, L4-L5 and L5-S1, at a 10 
percent disability rating, effective from February 1, 2005; 
and recurrent right and left shoulder strain, at a 
noncompensable rating, effective February 1, 2005.  During 
the pendency of the appeal, the RO increased the evaluation 
for recurrent right and left shoulder strain to 10 percent 
each in a March 2009 rating decision, effective November 8, 
2008.  

Because less than the maximum available benefit for a 
schedular rating was awarded and because the increase was not 
granted effective from the initial date that service 
connection was awarded, the aforementioned issues are 
properly before the Board.  See Fenderson v. West, 12 Vet. 
App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether, with respect to 
the issue of herniated discs L4-L5 and L5-S1, a rating in 
excess of 10 percent is warranted, and with respect to the 
issues of recurrent right and left shoulder strain, whether a 
compensable rating is warranted prior to November 8, 2008 and 
whether a rating in excess of 10 percent each is warranted 
since November 8, 2008.


FINDINGS OF FACT

1.  The Veteran's service-connected herniated discs, L4-L5 
and L5-S1 is manifested by is manifested by forward flexion 
of 90 degrees with pain after 20 degrees, extension limited 
to 20 degrees with pain at the end, bilateral flexion to 30 
degrees, and bilateral rotation limited to 45 degrees.  The 
competent medical evidence does not show that the Veteran's 
service-connected herniated discs, L4-L5 and L5-S1, is 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; nor 
ankylosis of the spine and is not manifested by 
incapacitating episodes as defined by VA regulations.

2.  The evidence of record demonstrates that the service-
connected recurrent bilateral shoulder strain (claimed as 
tendonitis), is productive of range of motion of 0 to 180 
degrees with pain beginning at 90 degrees bilaterally but is 
not manifested by evidence of malunion or nonunion of the 
clavicle, ankylosis of the joint, impairment of the humerus, 
range of motion limited to shoulder level or less, or 
arthritis prior to November 8, 2008.

3.  The evidence of record demonstrates that the service-
connected recurrent bilateral shoulder strain (claimed as 
tendonitis), is productive of range of motion of bilateral 
forward flexion up to 180 degrees with pain beginning at 120 
degrees in the left shoulder; abduction to 160 degrees in the 
right shoulder and 180 degrees in the left, with pain 
beginning at 90 degrees bilaterally; internal rotation 
restricted to 70 degrees in the right shoulder and 60 degrees 
active motion, 90 degrees passive motion in the left 
shoulder; and external rotation 90 degrees bilaterally with 
no pain; and degenerative arthritis.  However, the Veteran's 
bilateral shoulder disability is not manifested by evidence 
of malunion or nonunion of the clavicle, ankylosis of the 
joint, impairment of the humerus, range of motion limited to 
shoulder level or less, or arthritis since November 8, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for herniated discs, L4-L5 and L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

2.  The criteria for a compensable rating for service-
connected recurrent bilateral shoulder strain (claimed as 
tendonitis), prior to November 8, 2008 have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5203 (2008).

3.  The criteria for a rating in excess of 10 percent each 
for service-connected recurrent bilateral shoulder strain 
(claimed as tendonitis), since November 8, 2008 have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letters dated in October 2004 and October 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The October 2008 letter provided this notice to the 
Veteran.  

The Board observes that the October 2004 letter was sent to 
the Veteran prior to the April 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claims.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the October 2008 letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 
C.F.R. § 3.159(b) (2008), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a March 
2009 statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Veteran is challenging the initial evaluations assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records.  The Board notes that in December 2004 and 
more recently in November 2008, the Veteran was provided 
compensation and pension (C&P) examinations, at the request 
of the VA, in connection with his claim, the respective 
reports of which are also of record.

Analysis

Initial Increased Ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A.  Back Condition

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments 
for VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. An evaluation of 30 percent is warranted 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  An 
evaluation of 40 percent is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51, 455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months. An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

The Veteran is currently service-connected for herniated 
discs, L4-L5 and L5-S1, currently evaluated as 10 percent 
disabling from February 1, 2005 under the current Formula for 
Rating Diseases and Injuries of the Spine.  The Veteran 
contends that he is entitled to a higher initial disability 
rating.  

The Board finds that the competent evidence of record does 
not warrant a disability rating of higher than 10 percent.  

The Veteran was afforded a predischarge examination in 
December 2004.  Upon examination it was noted that the 
Veteran exhibited no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance on repetitive 
use of the spine.  The report shows functional loss due to 
subjective complaint.  The examination revealed extension of 
30 degrees and flexion of 90 degrees.  The right and left 
lateral flexion of 30 degrees with complaint of pain at the 
end of motion and rotation on both sides at 30 degrees with 
complaint of pain at end of motion.  The x-rays associated 
with the examination revealed lumbar vertebral bodies of 
normal height and in good alignment with no evidence of 
fracture, dislocation, spondylolisthesis, or spondylolysis.

The Veteran was subsequently afforded a C&P examination in 
November 2008 which indicates that the Veteran exhibited no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance, but there was pain on 
repetitive use of the spine.  Upon examination it is noted 
that the Veteran has forward flexion of 90 degrees with pain 
starting at 20 degrees, and extension of 20 degrees with pain 
beginning at that point.  Bilateral lateral flexion of 30 
degrees with no pain and bilateral lateral rotation of 45 
degrees with no pain.  The Veteran notes that during flare-
ups that his works outs and certain work activities are 
limited.  X-rays associated with the examination reveals that 
AP and lateral views of the lumbar spine show no evidence of 
an acute fracture or subluxation.  Vertebral bodies, disc 
spaces, pedicles and SI joints are well preserved, with no 
evidence of osteoblastic lesions or spondylolisthesis.  The 
examiner diagnosed the Veteran with mechanical low back pain 
due to back strain with x-rays negative for any degenerative 
arthritis or disc disease.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
herniated discs L4-L5 and L5-S1, is manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees as required by the higher schedular rating of 20 
percent.  The December 2004 and November 2008 VA examinations 
demonstrate that the Veteran's flexion was 90 degrees.  The 
Board also notes that the evidence of record does not 
demonstrate any neurological deficiency that would allow for 
an increased evaluation.  The evidence of record indicates 
that the Veteran suffers no weakness or numbness of the lower 
extremities.  Consequently, the Veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.

In addition, there is no competent medical evidence of record 
which reflects that the Veteran has ankylosis of the spine, 
which would warrant a higher disability evaluation.  The 
aforementioned range of motion findings confirm that the 
thoracolumbar spine is not fixed in neutral position, nor 
flexion or extension.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  In making the determination to 
deny a rating in excess of 10 percent, the Board notes that 
it took into account the Veteran's complaints of low back 
pain, and was cognizant of the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  Although the Veteran has reported pain 
and functional loss attributed to his low back disorder, this 
is already contemplated by the 10 percent evaluation 
currently in effect.  As mentioned previously, pain is taken 
into account in the schedular ratings as it is generally 
present with this type of disability.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board 
acknowledges that the Veteran has reported, as noted in the 
November 2008 examination, that his back pain is constant and 
affects his daily living only during flare-ups.  Further, 
there is no evidence of record that bed rest was prescribed 
by a physician at any time.  Consequently, the Board finds 
that this Formula is not for consideration in the instant 
case.

Based on the above, the Board finds that an increased rating 
is not warranted at any time during the pertinent appeal 
period.  A "staged rating" for the Veteran's service- 
connected lower back disability, therefore, is also not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's 
increased initial rating claim for herniated discs, L4-L5 and 
L5-S1.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to 
this claim must be denied.

B.  Bilateral Shoulder Disability

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, the Board observes that the Veteran is claiming a 
bilateral shoulder condition.  Therefore, the rating 
evaluations for both the major and the minor arm will be 
applied accordingly.  The Board notes that the Veteran is 
right handed.  Diagnostic Codes 5200 through 5203 are 
applicable for shoulder and arm disabilities.

Under Diagnostic Code 5200, ankylosis of scapulohumeral 
articulation, noting the scapula and the humerus move as one 
piece, unfavorable with abduction limited to 25 degrees from 
side warrants a 50 percent evaluation for the major side and 
a 40 percent evaluation for the minor side.  Intermediate 
between favorable and unfavorable warrants a 40 percent 
evaluation for the major side and a 30 percent evaluation for 
the minor side.  Favorable ankylosis with abduction to 60 
degrees and the ability to reach mouth to hand warrants a 30 
percent evaluation for the major side and a 20 percent 
evaluation for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides for a 40 percent evaluation for 
the major arm and a 30 percent evaluation for the minor arm 
when motion is limited to 25 degrees from the side.  
Limitation of motion when motion is only possible to midway 
between the side and shoulder level is evaluated at 30 
percent for the major side and 20 percent for the minor arm.  
When motion is only possible to the shoulder level a 20 
percent evaluation is required for both the major and minor 
side.  Id.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, an 80 percent rating is assigned and for the 
minor arm, 70 percent rating is assigned for loss of head of 
the major humerus (flail shoulder).  For nonunion (false 
flail joint) of the humerus a 60 percent rating is assigned 
for the major arm and a 50 percent rating is assigned for the 
minor arm.  Fibrous union of the humerus warrants a 50 
percent rating for the major arm and a 40 percent rating for 
the minor arm.  Recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes is rated at 30 
percent for the major arm and 20 percent for the minor arm.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes warrants a 20 percent rating 
for both the major and minor arm.  Malunion of the humerus 
with marked deformity is rated at 30 percent for the major 
arm and 20 percent for the minor arm.  Both the major and 
minor arms are rated at 20 percent for only moderate 
deformity.  Id.

Under Diagnostic Code 5203, pertaining to impairment of the 
clavicle or scapula, for both the major and the minor side, 
dislocation warrants a 20 percent evaluation, nonunion with 
loose movement warrants a 20 percent evaluation, nonunion 
without loose movement warrants a 10 percent evaluation, and 
malunion warrants a 10 percent evaluation.  The disability 
can also be rated on impairment of function of a contiguous 
joint.  Id.

Additionally, the Board notes that in the case where there is 
evidence of arthritis, the shoulder can also be rated under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis, substantiated by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  With X-
ray evidence of involvement of 2 or more major joints, with 
occasional incapacitating episodes, a 20 percent rating will 
be assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Normal range of shoulder motion is 180 degrees of flexion, 
180 degrees of abduction, 90 degrees of internal rotation, 
and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate 
I.

Prior to November 8, 2008

The Veteran was afforded a predischarge examination in 
December 2004.  The examination report noted that the Veteran 
experienced intermittent pain and weakness that increased 
with certain physical activities.  Upon examination the 
Veteran was found to have an active motion against gravity of 
0 to 180 degrees with pain beginning at 90 degrees 
bilaterally.  The left shoulder was found to have an internal 
rotation active motion against gravity of 0 to 90 degrees 
with pain beginning at 90 degrees.  There was no evidence of 
ankylosis or shoulder dislocation bilaterally, no evidence of 
degenerative disease, and no evidence of additional 
limitation on motion with repetitive use.  X-rays with 
December 2004 examination revealed that bony structures and 
joints appear normal with no evidence of fracture, 
dislocation, or soft tissue calcifications and joint spaces 
were preserved.

The Board has considered the applicability of additional 
diagnostic codes potentially pertinent to the Veteran's 
service-connected bilateral shoulder disorder prior to 
November 8, 2008.  However, no higher or separate evaluation 
is warranted under any of these diagnostic codes.  In this 
regard, there is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202 and 5203 (2008).

In consideration of the above, the Board finds that a 
compensable rating for service-connected recurrent bilateral 
shoulder strain (claimed as tendonitis) is not warranted.  As 
noted above, absent evidence of malunion or nonunion of the 
clavicle, ankylosis of the joint, impairment of the humerus, 
range of motion limited to shoulder level or less, or 
arthritis, a compensable rating is not warranted.  The Board 
acknowledges the Veteran's subjective complaints of lost 
motion and weakness with intermittent flare-ups; however, the 
Board finds that the intermittent flare-ups do not create an 
overall disability picture that is more severe than 
contemplated under the currently assigned rating.  
Additionally, the medical evidence does not show that the 
Veteran has excess fatigue, weakness, incoordination or any 
other symptom or sign that results in such additional 
functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2008); 
DeLuca, 8 Vet. App. at 202 (1995).

The Board acknowledges the Veteran's statements that his 
bilateral shoulder strain warrants a compensable rating prior 
to November 8, 2008.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected bilateral shoulder strain.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2008).

As such, the Board finds that a preponderance of the evidence 
is against the assignment of an initial compensable 
evaluation prior to November 8, 2008 for the Veteran's 
bilateral shoulder disability, and the benefit-of-the-doubt 
rule does not apply.  Therefore, the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Since November 8, 2008

On the November 8, 2008 examination report, the Veteran notes 
that his symptomatology has worsened and that his symptoms 
present on a more persistent basis with increased weakness 
bilaterally especially when raising his hands above his head 
while carrying a small weight.  The examination report 
revealed that the Veteran's right shoulder exhibited forward 
flexion up to 180 degrees.  With regard to abduction, the 
Veteran could abduct to 160 degrees with pain starting at 90 
degrees and worsening at 150 degrees.  The Veteran's right 
shoulder internal rotation was restricted to 70 degrees with 
pain at the end of the movement.  External rotation was 
preserved to 90 degrees without pain.  The Veteran's left 
shoulder exhibited positive crepitus on forward flexion to 
180 degrees with pain beginning at 120 degrees.  Abduction 
was possible to 180 degrees with pain starting at 90 degrees 
and worsening at 120 degrees.  The Veteran's left shoulder 
exhibited an internal rotation of 60 degrees on active motion 
and 90 degrees on passive motion, with no pain.  External 
rotation was to 90 degrees with no pain.  X-rays associated 
with examination reveal that neither shoulder shows major 
abnormality but mild degenerative changes were identified at 
the glenohumeral and AC joints including tiny spurs and 
sclerotic changes.  While the Veteran experienced some pain 
on motion, the VA examiner specifically noted there to be no 
additional loss of motion due to pain, repetitive use, 
weakness or incoordination.

The Veteran is currently rated 10 percent under Diagnostic 
Code 5201 for his bilateral shoulder disability.  The Board 
notes that Diagnostic Code 5201 does not provide for a 10 
percent rating, however, as the Veteran suffers from mild 
degenerative arthritis of the glenohumeral and AC joints, as 
evidenced by the November 2008 x-rays with objective evidence 
of limitation of motion, the Board finds that a 10 percent 
rating under Diagnostic Code 5003 is warranted.  As noted 
above, Diagnostic Code 5003 provides that degenerative 
arthritis, substantiated by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.

The Board has considered the applicability of additional 
diagnostic codes potentially pertinent to the Veteran's 
service-connected bilateral shoulder disorder since November 
8, 2008.  However, no higher or separate evaluation is 
warranted under any of these diagnostic codes.  In this 
regard, there is no evidence, bilaterally, of abduction or 
forward flexion limited to shoulder level (90 degrees), 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus, or dislocation or non-union of the clavicle or 
scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
and 5203 (2008).

The Board notes the Veteran's statements, including his 
subjective complaints of lost motion and weakness with flare-
ups as well as his belief that his left shoulder strain is 
worse than the assigned 10 percent rating.  The Board 
acknowledges the flare-ups, but notes that these flare-ups 
occur eight to ten times per year, lasting approximately 2 
weeks each time; thus, the Board finds that the flare-ups do 
not create an overall disability picture that is more severe 
than contemplated under the currently assigned rating.  
Additionally, the Board notes that in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected left shoulder strain.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2008).

Under the above circumstances, the Board finds no evidence to 
warrant an initial evaluation in excess of 10 percent for the 
appeal period since November 8, 2008 for the Veteran's 
bilateral shoulder disability.  In this regard, while the 
Veteran does have mild degenerative arthritis of the 
glenohumeral and AC joints, there is no evidence the 
Veteran's shoulders are limited to 90 degrees of motion or 
less.  Additionally, the medical evidence does not show that 
the Veteran has excess fatigue, weakness, incoordination or 
any other symptom or sign that results in such additional 
functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2008); 
DeLuca, 8 Vet. App. at 202 (1995).  Finally, as noted above, 
there is no evidence of dislocation or non-union of the 
clavicle or scapula with loose bodies warranting a greater 
evaluation.

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent each for the 
Veteran's bilateral shoulder disability since November 8, 
2008, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

Furthermore, the Board notes that there is no evidence of 
record that neither the Veteran's back condition nor 
bilateral shoulder condition warrant a higher rating based on 
an extraschedular basis.  38 C.F.R. § 3.321(b) (2008).  Any 
limits on the Veteran's employability due to his claimed 
disabilities have been contemplated in the current ratings.  
The evidence also does not reflect that the Veteran's 
disabilities have necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Indeed, the November 2008 C&P examination report 
notes that the Veteran's disabilities have no significant 
effect with regard to his occupation.  Thus, the record does 
not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008) for consideration of the assignment of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for service-connected herniated discs, L4-L5 and L5-S1 is 
denied.  

Entitlement to a compensable rating for service-connected 
recurrent bilateral shoulder strain (claimed as tendonitis) 
prior to November 8, 2008 is denied.


	(CONTINUED ON NEXT PAGE)



Entitlement to an initial increased evaluation, in excess of 
10 percent each, for service-connected recurrent bilateral 
shoulder strain (claimed as tendonitis) since November 8, 
2008 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


